DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-10) in the reply filed August 18th, 2022 is acknowledged.  Therefore, Group 2 (claims 11-20) is withdrawn from consideration. 

Claim Objections
Claims 1-5, 7 & 9 objected to because of the following informalities:  
Claim 1, line 8: “activate” should read --active--,
Claim 2, line 2: “the ablation electrodes” should read --the plurality of ablation electrodes--, 
Claim 3, line 2: “the ablation electrodes” should read --the plurality of ablation electrodes--, 
Claim 4, line 2: “impedance measurements” should read --a plurality of impedance measurements--,
Claim 5, line 1: “recommended ablation electrodes” should read --a plurality of recommended ablation electrodes--,
Claim 5, line 2: “the ablation electrodes” should read --the plurality of ablation electrodes--,
Claim 7, line 2: “sink electrodes” should read --a plurality of sink electrodes--,
Claim 9, line 2: “images” should read --a plurality of images--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the selected ablation electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim
Claim 8 recites the limitation "the recommended ablation electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 & 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons et al. (U.S. Pub. No. 2018/0368927), herein referred to as “Lyons”.
Regarding claim 1, Lyons teaches an ablation system (ablation system 100, Fig. 1) comprising: 
a radiofrequency (RF) generator (RF generator 114) configured to generate RF energy ([0049]: a radiofrequency (RF) generator 114 electrically coupled to the plurality of energy delivery elements 112 and configured to generate RF energy); 
an ablation catheter (ablation catheter 102) in communication with the RF generator and including a plurality of ablation electrodes ([0048]: ablation catheter 102 includes an expandable member 110 (e.g., membrane, balloon) and a plurality of energy delivery elements 112 (e.g., ablation electrodes); [0049]: a radiofrequency (RF) generator 114 electrically coupled to the plurality of energy delivery elements 112 and configured to generate RF energy); 
a camera (camera assembly 208; [0055]: an ablation catheter 200 that could be used in the system 100) positioned on the ablation catheter and arranged to take an image that includes at least some of the plurality of ablation electrodes ([0056]: the camera assembly 208 includes a plurality of cameras 212 … cameras 212 are configured to enable real-time imaging (e.g., video) of an ablation procedure from within the expandable member 202 including visualizing the expandable member 202, the energy delivery elements 204; where a video comprises images); and 
one or more processors configured to recommend a subset of the plurality of ablation electrodes to be active ablation electrodes based, at least in part, on the image ([0030]: one or more controllers configured to generate a real-time video from an ablation catheter for displaying via the GUI; [0035]: wherein the electrode icons are selectable via the GUI, wherein the one or more controllers is configured to assign selected electrode icons as being a source electrode or a sink electrode; [0068]: FIG. 9 shows the GUI 300 with an outer ring of electrode icons 310 selected and highlighted. The selected and highlighted electrode icons 310 indicate that, should an ablation procedure begin, only the ablation electrode corresponding to the selected and highlighted electrode icons 310 would be active during the ablation procedure; where the GUI displaying the assigned & selected electrodes from the video is seen as a recommendation as a subset of active electrodes based off the video). 
Regarding claim 4, Lyons teaches wherein the recommendation is also based, at least in part, on impedance measurements taken by the plurality of ablation electrodes ([0009]: displaying real-time electrical impedance within selected electrode icons; [0010]: wherein the displayed real-time electrical impedance is based on electrical impedance sensed by the ablation electrodes; [0075]: the impedance bar 342 can include an alarm indicator set to indicate a level of electrical impedance indicative of desirable lesion formation. In embodiments, the GUI 300 can display an alert/alarm visual (e.g., flashing electrode icon 310, different colored electrode icon 310) to indicate the alarm threshold has been breached; where not triggering an alarm/alert is seen as a recommendation since impedance is used as determining lesion progress).
Regarding claim 5, Lyons teaches wherein recommended ablation electrodes are ablation electrodes associated with an impedance measurement within a predetermined range of impedance values ([0075]: the impedance bar 342 can include an alarm indicator set to indicate a level of electrical impedance indicative of desirable lesion formation. In embodiments, the GUI 300 can display an alert/alarm visual (e.g., flashing electrode icon 310, different colored electrode icon 310) to indicate the alarm threshold has been breached; where the threshold is a predetermined range).
Regarding claim 6, Lyons teaches wherein only some of the plurality of ablation electrodes are selectable ([0067]: the electrode selection icon 326 can be selected or hovered over to cause the GUI 300 to display a set of additional electrode selection icons 328 associated with pre-selected patterns of electrode icons 310 (e.g., inner ring of electrode icons 310, outer ring, all electrode icons 310, none)), wherein the one or more processors is configured to: assign each of the selected ablation electrodes to be either a sink or a source ([0011]: Example 8 … displaying, via the GUI, highlighted electrode icons; and assigning each highlighted electrode icon as being a source electrode or a sink electrode; [0012]: wherein only the electrode icons associated with a source electrode display electrical impedance; [0016]: a computing device adapted to execute the steps of the method of Examples 1-12).
Regarding claim 8, Lyons teaches wherein the recommended ablation electrodes form a closed circuit ([0011]: displaying, via the GUI, highlighted electrode icons; and assigning each highlighted electrode icon as being a source electrode or a sink electrode; [0055]: The energy delivery elements 204 can operate in a monopolar mode or bipolar mode; where having a source/sink electrode pair in a bipolar mode forms a closed circuit).
Regarding claim 9, Lyons teaches wherein the recommendation is based, at least in part, on images of the ablation electrodes taken over multiple cardiac cycles (see Fig. 12 where there is both the video 408 and procedure timing icon 438, which shows a duration of 60s such that a video taken over 60s would include images taken over multiple cardiac cycles).
Regarding claim 10, Lyons teaches wherein the ablation catheter includes an expandable member carrying the plurality of ablation electrodes ([0048]: The ablation catheter 102 includes an expandable member 110 (e.g., membrane, balloon) and a plurality of energy delivery elements 112 (e.g., ablation electrodes) secured to the expandable member 110. The energy delivery elements 112 are configured and positioned to deliver ablative energy (e.g., radiofrequency energy) to tissue when the expandable member 110 is inflated), wherein the camera is positioned within the expandable member ([0055]: an ablation catheter 200 that could be used in the system 100; [0056]: The ablation catheter 200 includes a visualization system 206 including a camera assembly 208; see Fig. 2 where camera assembly 208 is within the expandable member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons as applied to claim 1 above, and further in view of Wu et al. (U.S. Pub. No. 2013/0072773), herein referred to as “Wu”. 
Regarding claim 2, Lyons fails to disclose wherein the recommendation is based, at least in part, on comparing contrast of pixels in the image around the ablation electrodes.
However, Wu discloses wherein the recommendation (step 416, Fig. 4) is based, at least in part, on comparing contrast of pixels in the image around the ablation electrodes (see Fig. 4; step 404: “Detect Catheter Tip Candidates and Electrode Candidates in Frame using Trained Detectors”; [0024]: Electrode (and catheter tip) detection can be formulated as an object detection framework to solve a two-class (object vs. background) classification problem. A box is used to scan the image to extract candidate samples. Each sample is fed to the trained electrode detector to obtain a probability score of being an AC electrode; [0026]: Each electrode detector selects a set of discriminative features that are used to distinguish the positive (electrode) locations from the negatives (background and other structures) from a large pool of features … For individual electrode detectors, Haar wavelet-like features can be used; where in Haar-wavelet feature detection, this is a form of pixel contrast analysis since it is a summation of pixels (where each pixel represents an intensity) and then a comparison of the differences between sums in different areas (detection windows)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the recommendation modality of Lyons to the contrasting of pixels of Wu for the purpose of providing a robust and fast method to track electrodes (Wu: [0005]). 
Regarding claim 3, Lyons fails to disclose wherein the one or more processors is configured to: determine which of the ablation electrodes are selectable based, at least in part, on the comparison of pixels in the image.
However, Wu discloses wherein the one or more processors ([0049] The above-described methods for ablation catheter and circumferential mapping catheter tracking in a fluoroscopic image sequence may be implemented on a computer using well-known computer processors, memory units, storage devices, computer software, and other components) is configured to: determine which of the ablation electrodes are selectable based, at least in part, on the comparison of pixels in the image (see Fig. 4; step 404: “Detect Catheter Tip Candidates and Electrode Candidates in Frame using Trained Detectors”; [0024]: Electrode (and catheter tip) detection can be formulated as an object detection framework to solve a two-class (object vs. background) classification problem. A box is used to scan the image to extract candidate samples. Each sample is fed to the trained electrode detector to obtain a probability score of being an AC electrode; [0026]: Each electrode detector selects a set of discriminative features that are used to distinguish the positive (electrode) locations from the negatives (background and other structures) from a large pool of features … For individual electrode detectors, Haar wavelet-like features can be used; where in Haar-wavelet feature detection, this is a form of pixel contrast analysis since it is a summation of pixels (where each pixel represents an intensity) and then a comparison of the differences between sums in different areas (detection windows)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the processor of Lyons to processor of Wu for the purpose of providing a robust and fast method to track electrodes (Wu: [0005]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons as applied to claim 1 above, and further in view of Salahieh et al. (U.S. Pub. No. 2016/0000500), herein referred to as “Salahieh”. 
Regarding claim 7, Lyons fails to disclose wherein the recommendation is based, at least in part, on limiting estimated power received by sink electrodes below a predetermined threshold.
However, Salahieh discloses wherein the recommendation is based, at least in part, on limiting estimated power received by sink electrodes below a predetermined threshold ([0170]: A visual contact monitor comprised of a camera within the expandable structure monitors contact as a change in the visual appearance of transparent windows in the balloon. [0171]: Contact monitoring may be used control power delivery … One control algorithm limits power to an electrode such that the power per area of contact surface is maintained at a constant level; [0078]: The electrodes can operate in monopolar mode or bipolar mode; where a constant level is a predetermined threshold and maintaining power per surface area at a constant level is limiting power, and where determining contact and maintaining power as a result of the measure contact is seen as a recommendation based on limiting power received by sink/return electrodes since controlling power delivered also includes limiting power received by sink electrodes in a bipolar electrode pair). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the recommendation of Lyons to that of Salahieh for the purpose of maintaining power per area of contact surface at a constant level (Salahieh: [0171]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gliner (US 20180242821): balloon with a camera inside; Lepak et al. (US 20170333125): balloon with camera inside; Harlev et al. (US 20170312023): balloon with camera and sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL M ZIEGLER/           Examiner, Art Unit 3794        

/JOANNE M HOFFMAN/           Supervisory Patent Examiner, Art Unit 3794